Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Claims 1-6,9,10 and 12-16 are pending. Claims 7,8 and 11 have been cancelled. Claim 1 has been amended. Claims 12,15 and 16 are withdrawn from further consideration as being drawn to a nonelected invention.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazanc (Multi-Functional Textile Coatings Based on Polymeric Materials, Marmara Journal of Pure and Applied Sciences 2015, Special Issue-1: 49-52).
Kazanc teaches treating textiles to improve dye uptake and provide antimicrobial properties with polyurethane dispersions wherein hydroxyl functions cross-link with polyisocyanate to form polyurethane and tertiary amine moieties quaternize with alkyl-bromides (abstract). Kazanc teaches preparing a copolymer with 95.24% DMAEMA and 4.76% HEMA (page 50, table 1). Kazanc teaches reacting with aliphatic isocyanates to form polyurethanes films (page 50, left column, second paragraph) and quaternizing with bromodecane to make antimicrobial copolymers with increased color strength (page 49, second column; page 51, Figure 4). Kazanc teaches applying to non-dyed fabrics and then indigo dyeing with the quaternary amine functionality on the surface which is positively charged attracting the anionic leuco indigo (page 51, dyeing studies; table 3). Kazanc teaches the coatings of copolymers with tertiary amine groups on fabric increase dye uptake and homogeneous dyeability of indigo on fabric (page 52, right column, first paragraph).
Kazanc does not specify 20-40% of the tertiary amino groups are quaternized in the co-polymer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kazanc by quaternizing 20-40% of the tertiary amino groups as Kazanc clearly teaches this quaternization with bromodecane is a result effective variable with enhances dye uptake and even dyeing of the fabric with indigo. Optimizing to the claimed 20-40% would be obvious to one of ordinary skill in the art through routine experimentation to enhance the dye uptake and evenness of dyeing.  
Regarding the 95-85/5-15 molar ratio of DMAEMA/HEMA, Kazanc provides different ratios and teaches 95.14/4.76 in an example. This value is not limiting as it is in an example but is also so close to the 95/5 ratio taught by applicant that it would be expected to behave similarly as demonstrated by the increased dye uptake and antimicrobial benefits. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.
Regarding the anti-pilling limitation, treating similar textiles with similar coatings would be expected to provide similar benefits to the textile even if not explicitly recited by the prior art as these are properties that would arrive from the same interaction of the coating with the textile. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable, In re Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). See also MPEP 2112 I. 
	Regarding claim 14, if written in independent form, the aqueous solution would still be an alternate embodiment not required and the examiner has found the co-polymer with quaternized tertiary amino groups to satisfy the limitation of the claims. 

Allowable Subject Matter
Claims 1-6,9 and 10 are allowed because the prior art does not teach or fairly suggest the urethane covalent linkages which form when the copolymer and diisocyanate are simultaneously applied to the textile.

Response to Arguments
Applicant's arguments filed regarding Kazanc with respect to claims 13 and 14 have been fully considered but they are not persuasive. Kazanc clearly recognizes that the dyeing benefit, specifically increase in indigo dye uptake and homogeneous indigo dyeability, is due to the presence of the tertiary amine groups and that the effects of dye uptake as a function of quaternization are a recognized result effective variable (page 52, right column). Kazanc further teaches the wash fast  antimicrobial benefit due to the surface modification with a copolymer and quaternization (abstract). While Kazanc does not mention anti-pilling affects, it clearly teaches preserving the fabrics appearance and comfort (page 49, left column, Introduction). Kazanc teaches treating textiles with the same co-polymers made from applicant’s claimed monomers (I) and (II) and quaternization of the tertiary amine groups to provide durable antimicrobial, dye uptake and surface appearance benefits While Kazanc does not explicitly recite anti-pilling, this benefit would be expected to be present in the methods of Kazanc as similar treatment of similar textiles would provide similar benefits. Claim 13 makes no mention of urethane linkages or of the covalent binding and the aqueous solution of claim 1 is an alternate embodiment and not required. Therefore applicant’s arguments regarding the ionic vs covalent bonding are moot with respect to claim 13 which does not recite these elements in an embodiment. Regarding claim 14, if written in independent form, the aqueous solution would still be an alternate embodiment not required and the examiner has found the co-polymer with quaternized tertiary amino groups to satisfy the limitation of the claims. 
It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art does not cause a claim drawn to distinguish over the prior art. Additionally where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on." In re Swinehart, 169 USPQ 226 (CCPA 1971).
Kazanc teach copolymer with 95.24% DMAEMA and 4.76% HEMA which is almost identical to applicant’s 95:5 DMAEMA/HEMA ratio and Kazanc recognizes the degree of quaternization as a result effective variable for dye uptake and antimicrobials benefits, therefore optimizing or determining through routine experimentation the 20-40% is obvious to one of ordinary skill in the art. Applicant has not provided comparative data for unexpected results in a manner commensurate in scope with claims 13 and 14 to demonstrate criticality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMINA S KHAN/Primary Examiner, Art Unit 1761